Citation Nr: 9905005	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-22 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the right hand.

2.  Entitlement to bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Blackmon, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1961 to July 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal.


FINDINGS OF FACT

1. There is no competent evidence of record of a nexus, or 
link, between any current hearing loss and an incident of the 
appellant's military service.

2. There is no competent evidence of record of a nexus, or 
link, between residuals of a right hand fracture and an 
incident of the appellant's military service.


CONCLUSIONS OF LAW

1. The appellant's claim for service connection for bilateral 
hearing loss is not well grounded. 38 U.S.C.A. § 5107 (a) 
(West 1991 & Supp. 1997).

2. The appellant's claim for service connection for residuals 
of a right hand fracture is not well grounded. 38 U.S.C.A. § 
5107 (a) (West 1991 & Supp. 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Medical History

A review of the service medical records was negative for any 
complaints, treatment, or diagnoses relative to the 
disabilities which are the subject of this appeal.  
Examination upon separation from service, in June 1963, was 
negative for any clinical findings of abnormalities involving 
the muskuloskeletal system or upper extremities.  The medical 
examination report discloses that the appellant's hearing 
acuity was evaluated as 15/15 on whispered voice testing.

By letter, dated in December 1996, the RO requested the 
appellant to provide any additional evidence concerning 
treatment he received for the claimed disabilties.  In 
correspondence, dated in January 1997, the appellant reported 
that he had not received treatment for his right hand 
fracture since his discharge from service.

In March 1997, the RO denied service connection for the 
residuals of the right hand fracture and bilateral hearing 
loss.  This rating determination was predicated upon the RO's 
finding that there was no evidence of record that the claimed 
disabilities were incurred in service.

The appellant underwent VA examination in March 1997.  The 
medical examination report indicated that the appellant 
reported a history of left ear pain.  The appellant noted 
that he had received treatment from 1987 to 1991 for his 
hearing impairment and tinnitus.  The appellant reported 
subjective complaints of severe ringing in his ears and 
bilateral hearing loss, greater in the left ear than the 
right ear.  With respect to his right hand disability, the 
appellant reported that he experienced constant pain in his 
right hand, with occasional coldness in his fingertips and 
middle finger.  He also reported a loss of grip strength and 
dexterity in the right hand fingers.

On examination, the appellant reported that he sustained a 
fracture of the right hand during service in 1961.  He 
indicated that within days of the initial injury, he 
reinjured the right hand.  The right hand was reportedly 
casted for a few weeks.  The examiner noted that the 
appellant complained of lingering symptoms associated with 
his hand.  He reported that he takes aspirin for relief of 
his symptoms.  Physical examination of the right hand 
revealed no deformity, swelling, or discoloration.  There was 
some superficial tenderness at the fourth and fifth 
metacarpal phalangeal joints.  On range of motion studies, 
there was a 10 degree extensor lag of the little finger.  The 
examiner evaluated the appellant with excellent grip 
strength, and complete finger flexion without restriction.  
It was noted that measurement of the midforearm was equal 
bilaterally.  The examiner noted that x-ray studies of the 
right hand were essentially normal.  The radiology report 
indicated that diagnostic evaluation of the right hand 
revealed findings consistent with a possible old healed 
fracture of the fifth metacarpal.  The diagnostic impression 
was "residuals of alleged fracture of the right hand."  In 
his assessment, the examiner indicated that the findings 
noted on examination were "out of proportion to the physical 
findings."  The examiner further opined that there was no 
significant impairment of the right hand shown.

The appellant perfected an appeal in this matter in June 
1997.  In his substantive appeal, the appellant indicated 
that he sustained an injury to his right hand during service, 
for which he received treatment at the dispensary.  He 
subsequently reinjured the right hand, necessitating casting 
of the hand.  The appellant reported that he experiences 
residual symptoms of pain, decreased strength, stiffness, 
with the hand frequently becoming cold.  It was also noted 
that his symptoms were responsive to changes in the weather 
conditions.  With respect to his hearing impairment, the 
appellant reported that he suffered acoustic trauma due to 
noise exposure while stationed aboard ship.  In particular, 
he reported that he served as a pointer and loader at a 40-
millimeter quad mound.  He also reported exposure to five-
inch turrets.  He indicated that he was never issued hearing 
protection.  He further noted that he did not seek medical 
attention for impaired hearing during service as it was not 
"considered appropriate behavior to complain about minor 
medical problems."   In that context, the appellant 
indicated that his hearing impairment might have been 
documented either by clinical findings or complaint on his 
separation examination.  He noted that his hearing loss is of 
such severity that he will soon require hearing aids.  The 
appellant also noted that he experienced episodes of 
tinnitus.  

The record discloses that the RO conducted another records 
inquiry for any additional service records pertaining to the 
reported in service treatment.  In an October 1997 reply from 
the service department, it was noted that all available, 
service medical records pertaining to the appellant had been 
forwarded to the RO.

Private medical records, dated from September 1985 to May 
1992, were received.  On ear, nose, and throat evaluation in 
July 1989, the appellant reported a history of left ear 
otalgia following an upper respiratory infection.  He also 
reported bilateral tinnitus.  The medical report indicated 
that clinical findings were suggestive of left 
temporomandibular syndrome with some myofascial component.  
During a January 1991 otolaryngology consultation, the 
appellant reported a history of constant right ear ringing 
since 1989, with occasional feelings that the left is 
plugged.  The clinical report indicated that audiometric 
examination revealed bilateral high frequency neurosensory 
hearing loss, noted to be centered at approximately the 4000 
to 6000 hertz frequencies.  It was noted that the appellant's 
hearing impairment was more obvious in the right ear, which 
was described as 15 decibels worse than the left ear.  Speech 
discrimination was evaluated as 100 percent, with normal 
speech reception.  The examiner noted that the appellant's 
tinnitus was probably secondary to his neurosensory hearing 
loss, which was noted to be related to noise exposure in the 
past.   

A November 1992 private medical statement indicated that the 
appellant was seen for a three year history of tinnitus.  The 
onset of the appellant's tinnitus was noted to be concomitant 
with a cold.  The appellant reported complaints of a buzzing 
sensation in his ears.  The physician noted that the 
appellant reported a history of exposure to artillery fire 
during service, with no history of other significant noise 
exposure.  It was noted that audiometric evaluation revealed 
high frequency sensorineural hearing loss, greater in the 
right ear than the left ear.  It was the physician's 
assessment that the appellant's hearing loss and tinnitus 
might be attributable to the appellant's reported noise 
exposure.  The physician indicated that a viral labyrinthitis 
may also be a contributing factor of the appellant's auditory 
impairment.    

In a July 1998 statement, the appellant reiterated that he 
was exposed to acoustic trauma during a two year assignment 
to a battle station, to man a five-inch gun mount and 40-
millimeter quad during service.  He reported that ear 
protection was not distributed throughout his period at this 
duty station.  It was the appellant's contention that his 
service administrative records should be amended to reflect a 
military occupation specialty as a gunner's mate.  With 
respect to the claimed right hand disorder, the appellant 
indicated that he sustained a fracture of the ring finger of 
the right hand in approximately 1961 or 1962.  He 
subsequently fractured the "same knuckle," for which the 
arm was casted.  He indicated that he now experiences 
constant arthritis pain.


Pertinent Law and Regulations

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service. 
38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1998).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 
3.385 (1998).


Analysis

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  A well-grounded claim is a plausible 
claim, that is, meritorious on its own or capable of 
substantiation.  An allegation of a disorder that is service 
connected is not sufficient; the appellant must submit 
evidence in support of a claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim. See 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence). Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded. 
Grottveit, 5 Vet. App. at 93.

With respect to the claim for bilateral hearing loss, the 
Board notes that the evidence in this case shows that the 
appellant had peacetime service.  Service medical records are 
negative for a report of any acoustic trauma, complaint or 
treatment of any hearing loss.  Further, service records 
disclose that the appellant's military occupational 
specialty, as recorded in his Report Of Transfer Or 
Discharge, Form DD-214, was as a cook which does not 
presuppose exposure to acoustic trauma.  The report does not 
document any specialized training with artillery during the 
appellant's period of military service.  Moreover, his 
separation examination measured hearing acuity as 15/15 
bilaterally.  Accordingly, the appellant is not entitled to 
the benefits of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d), which would permit him to attempt to demonstrate 
acoustic trauma by satisfactory lay evidence.

With regard to this aspect of the appellant's claim, the 
Board acknowledges that the appellant has presented evidence 
of current bilateral high frequency hearing loss and 
tinnitus.  However, despite any current hearing loss and/or 
tinnitus, there is no competent medical evidence of record 
that establishes a nexus, or link, between any current 
impaired hearing and/or tinnitus, and the appellant's period 
of military service.  The medical evidence presented 
documents diagnoses of bilateral sensorineural hearing loss 
and tinnitus.  Examiners have indicated that the appellant's 
hearing impairment might be attributable, in part, to his 
reported history of noise exposure.  Notwithstanding, such 
references do not constitute medical opinion that the 
acoustic trauma referred to is etiologically related to the 
appellant's present hearing loss.  Moreover, such a notation 
by an examiner, based on history reported by the veteran, 
cannot suffice as competent medical evidence of causation, as 
the veteran is not competent to render a medical diagnosis.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1996) (holding 
that "evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by the examiner, does not constitute 'competent 
medical evidence'" for purposes of a well grounded claim); 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (holding that lay person is not competent to render 
medical diagnosis).  Thus, the missing element in this 
instance is competent medical evidence of a nexus, or link, 
between any current hearing disorder and/or tinnitus, and an 
incident of the appellant's military service.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 
524 (1996). 

With respect to the claimed right hand disability, the Board 
notes that the record contains no service medical record of 
any complaints, treatment, or diagnosis of any fracture or 
other injury involving the right hand.  There are the 
appellant's lay statements.  The appellant essentially 
contends that he sustained an injury to his right hand during 
service, for which he received treatment at the dispensary.  
He reportedly reinjured this hand shortly thereafter 
necessitating a casting of the right arm.  The record on 
appeal, however, contains no medical opinion or 
contemporaneous clinical findings linking any current right 
hand condition to the appellant's service in the military.  
Moreover, the Board notes that the current record is very 
weak even as to the existence of a current disability.  In 
this regard, the medical evidence of record consists solely 
of the March 1997 VA medical examination report.  VA examiner 
indicated that the minimal findings on examination were not 
consistent with the reported injury.  It was the examiner's 
opinion that no impairment was shown on examination.  The 
diagnosis of residuals of alleged fracture of the right hand 
was apparently predicated upon the medical history provided 
by the appellant.  Thus, there is no supporting clinical 
evidence of record which demonstrates that the claimed in 
service right hand injury resulted in residual impairment or 
that such injury is causally related to any current right 
hand symptomatology. 

Where the issue is factual in nature, e.g., whether an 
incident occurred during service or whether a clinical 
symptom is present, competent lay testimony may constitute 
sufficient evidence to establish a well grounded claim.  
Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  However, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
appellant's uncorroborated statements are not of sufficient 
probative weight nor are they competent evidence to establish 
a causal relationship between the claimed disabilities and 
his period of military service.
 
Generally, evidentiary assertions must be accepted as true 
for the purpose of determining whether the claim is well 
grounded.  Exceptions to this principle occur when the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993); See 
also, Espiritu v. Derwinski, 2 Vet. App. 492 (1992); and 
Tirpak, 2 Vet. App. at 611.  In this case, the determinative 
issue is medical causation.  The appellant is competent to 
make assertions as to concrete facts within his respective 
observation and recollection, that is, objective 
manifestations of his symptomatology.  His assertions, 
however, are not competent to prove that which would require 
specialized knowledge or training.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu, 2 Vet. App. at 494-95.  
Specifically, the Court of Veterans Appeals has held that lay 
testimony is not competent to prove a matter requiring 
medical expertise.  Fluker v. Brown, 5 Vet. App. 296, 299 
(1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. 
Brown, 5 Vet. App. 93, 95 (1993); Grottveit, 5 Vet. App. at 
92-93; Clarkson v. Brown, 4 Vet. App. 565, 567 (1993).  Thus, 
"lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded..." Grottveit, 5 
Vet. App. at 93.
 
The appellant asserts that the claimed disabilities were 
incurred in service or attributable to his period of military 
service.  This lay assertion concerns the etiology of his 
claimed disabilities.  The appellant's assertions address 
medical causation and, as such, are not competent.  See, 
Layno, 6 Vet. App. at 470-71. These assertions do not 
constitute competent evidence to the effect that the 
appellant has impaired hearing acuity, or that he has 
residual pathology involving the right hand, which is 
etiologically related to any incident of service.  "Just as 
the BVA must point to a medical basis other than its own 
unsubstantiated opinion, ...[the] appellant cannot meet [her] 
initial burden by relying upon [her] own ... opinions as to 
medical matters."  Grottveit, 5 Vet. App. at 93; Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995) (evidentiary assertions 
may not be accepted as true when the fact asserted is beyond 
the competence of the person making the assertion).   Thus, 
in the absence of competent medical evidence of a causal 
relationship between any current hearing loss and incident of 
service, or competent evidence that impairment of the right 
hand is clinically extant and that such disability is related 
to service, the claims are denied.  


ORDER

Service connection for residuals of a right hand fracture is 
denied.

Service connection for bilateral hearing loss is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

